
	
		I
		111th CONGRESS
		1st Session
		H. R. 2973
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2009
			Mr. Campbell
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To require the Secretary of the Interior to notify units
		  of local government when a Native American group files a petition to become a
		  federally recognized Indian tribe and before the decision on the petition is
		  made, and for other purposes.
	
	
		1.Notification
			 Requirements
			(a)In
			 generalWhen a petition
			 requesting that a tribe be recognized, acknowledged, or reacknowledged through
			 the Federal acknowledgment process as a federally recognized Indian tribe is
			 filed with the Department of the Interior, the Secretary of the Interior,
			 acting through the Bureau of Indian Affairs, shall notify in writing units of
			 local government as follows:
				(1)Notification that
			 a petition was filed and is still pending on the date of the enactment of this
			 Act shall be made not later than 30 days after the date of the enactment of
			 this Act.
				(2)Notification that a petition has been filed
			 on or after the date of the enactment of this Act shall be made not later than
			 60 days after the petition is filed.
				(3)Notification of a
			 decision on a petition shall be made not later than 90 days before the decision
			 is announced.
				(b)Units of local
			 governmentA unit of local government required to be notified
			 under subsection (a)—
				(1)is
			 local city, parish, or county government located within a 25-mile radius of
			 land—
					(A)over which the
			 Native American group would be given jurisdiction by or pursuant to the
			 petition;
					(B)that would be taken into trust for the
			 benefit of the Native American group by or pursuant to the petition; and
					(C)ownership of which
			 would be transferred to the Native American group by or pursuant to the
			 petition; and
					(2)does not include any Indian tribe, school,
			 or private persons or entities.
				(c)Limitation on
			 Trust LandThe Secretary of the Interior may not take land into
			 trust for the benefit of an Indian tribe or any member of an Indian tribe,
			 unless an Act enacted after the date of the enactment of this Act specifically
			 instructs the Secretary to take such land into trust for that Indian tribe or a
			 member of that Indian tribe.
			2.Waiting period on
			 gaming activitiesThe Indian
			 Gaming Regulatory Act (25 U.S.C. 2701 et seq.) is amended by adding at the end
			 the following:
			
				23.Waiting period
				on gaming activitiesThis Act
				shall not apply to an Indian tribe or to Indian lands of an Indian tribe until
				that Indian tribe has been a federally recognized Indian tribe for a period of
				not less than 25 continuous years. This section shall not apply to Indian
				tribes that were federally recognized before the date of the enactment of this
				section.
				.
		
